Citation Nr: 1228828	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  05-21 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for eczema of the chest, breasts, abdomen and lower legs, rated as 10 percent disabling prior to October 16, 2009.  

2.  Entitlement to an increased rating for eczema of the chest, breasts, abdomen and lower legs, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel



INTRODUCTION

The Veteran had active service from March 1992 to December 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

This case was remanded for further development in December 2008 and July 2010.  


FINDINGS OF FACT

1.  During the period of October 23, 2008, to October 15, 2009, the Veteran's skin disability to include eczema, acne and hydradenitis was manifested by five or more painful scars; overall, however, prior to October 16, 2009, the disability was not otherwise manifested by painful scarring, skin manifestations affecting 20 to 40 percent or more of the entire body or 20 to 40 percent or more of exposed areas, characteristics of disfigurement, deep scarring, or scars that limited motion.  

2.  Since October 16, 2009, the Veteran's skin disability to include eczema, acne and hydradenitis is manifested by a percent of exposed areas (head, neck, face, hands) that is greater than 40 percent and a percent of the total body area affected that is greater than 40 percent. 


CONCLUSIONS OF LAW

1.  Prior October 16, 2009, the Veteran's skin disability to include eczema, acne and hydradenitis was 30 percent disabling between October 23, 2008, and October 15, 2009; a higher rating prior to October 16, 2009, is otherwise not indicated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7804, 7806 (2008 and 2011).

2.  Since October 16, 2009, the Veteran's skin disability to include eczema, acne and hydradenitis is 60 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7806 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006 ). 

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters dated in October 2004, March 2006 and March 2009.  Thus, VA's duty to notify in this case has been satisfied. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, appropriate examinations have been conducted.  We note that the VA examinations were adequate.  The examiner reviewed the history, established clinical findings and provided reasons for the opinions. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Accordingly, the Board will address the merits of the claim. 

LEGAL CRITERIA

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  The AOJ has assigned a staged rating.  We conclude that the disability has significantly changed and that a staged rating is warranted. 

The Veteran has appealed the ratings assigned for eczema of the chest, breasts, abdomen and lower legs.  Her disability is rated under Diagnostic Code 7806.  
The Board initially notes that the criteria for rating scars were amended effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2011)).  The amendments only apply to those claims filed on or after that date, or in claims where the Veteran specifically requests to be evaluated under the new criteria.  The Veteran's claim was filed prior to the October 2008 revision; however, consideration under the old and new criteria has been requested.  

Under the prior criteria for rating the scars, DC 7800 provided for evaluation of scars of the head, face, or neck based on the degree of disfigurement that present.  A 10 percent evaluation was for assignment with one characteristic of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 percent rating was warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  A 50 percent rating was warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating was warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1). 

The 8 characteristics of disfigurement for purposes of evaluation under Diagnostic Code 7800 were: A scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; the surface contour of a scar is elevated or depressed on palpation; a scar adherent to underlying tissue; hypo-or hyper-pigmented scarring in an area exceeding six square inches (39 sq. cm.); abnormal skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); missing underlying soft tissue in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

The old criteria for rating scars also provided for a 10 percent evaluation for scars (other than head, face, or neck), in an area or areas exceeding 6 square inches (39 sq. cm.) that were deep or that caused limited motion.  Such scars in an area or areas exceeding 12 square inches (77 sq. cm.) that were deep or that caused limited motion warranted a 20 percent evaluation.  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 and Note (2).  

Effective October 23, 2008, under DC 7800, burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck warrant a 10 percent rating with one characteristic of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement. An 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. 

Under the revised Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq cm) warrants a 20 percent evaluation.  

Under the revised Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity. 

Under the revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. 

The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2011). 

Diagnostic Code 7806 provides that when the disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12- month period, a noncompensable rating is assigned.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema, affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011). 

ANALYSIS

Skin disability prior to October 16, 2009

The Veteran has appealed the denial of rating higher than 10 percent disabling for her skin disability prior to October 16, 2009.  Initially, the Board notes that the Veteran is service connected eczema of the chest, breasts, abdomen and lower legs.  However, the Veteran has also been diagnosed with acne and hydradenitis and it appears that her skin disability extends beyond the areas of the chest, breasts, abdomen and lower legs.  In view of the fact that there is no medical opinion to the contrary, the Board will concede that acne and hydradenitis are manifestations of the eczema and that the total affected body area includes more than the chest, breasts, abdomen and lower legs.  Accordingly, the Board will evaluate the claim as a claim for an increased rating for a skin disability to include eczema, acne and hydradenitis of the total body.  

When examined in March 2005, it was related that the Veteran was diagnosed with hidradenitis which started in 1995 and treated with some kind of cream every six months.  Examination revealed she had some papules on her face.  They were1/4th x 1/8th inch or fourth by a fourth and were light brown with a whitish top.  The acne like rash covered the whole face and affected the whole face.  A 100 percent of the face affected 1/100th of the body. 

She had a cystic rash and cystic lesions of the chest and back.  They were 1/4th x 1/4th and 1/4th x 1/2 inches, and brownish with some of them whiteheads.  There was no redness, heat or warmth around them and they covered 1/10th of the chest and about the same amount, 1/10th of the back and 1/1000th of the body.  There was some papules 1/2 x 1/2 and pustules the same size on the chest and back.  

The right axilla had some areas 1/2 x 1/4 th lesions.  They were cystic, movable and nontender.  There were several of them in both axilla and they covered about 1/8th of the axillary area or about 1 or 2/1000th of the body.  The right axilla scar was 2.5 x 1/4th inches and was hypopigmented, well-healed, non tender, superficial and non adherent.  It was elevated 1/8 inch and had no induration, edema and/or inflammation but keloiding was present.  The scar did not affect motion.  

There was another scar 2 x 1 inch that was hypopigmented, nontender and superficial.  The scar was not elevated or depressed and was without inflammation and/or edema.  Keloid was noted to be present.  The scars were stable and were without induration and/or inflexibility.  They also did not affect motion.  

Both groin area scars were 1.5 x 1.5 and 1/4th x 1/3 rd inches.  The scars were roundish, hyperpigmented, superficial, stable, non tender and not elevated or depressed.  There was no edema, keloid, inflammation, induration or inflexibility and they did not affect motion.  

Between the buttocks, there was a scar 3/4th x 1/8th inches.  It was hypopigmented, well-healed, nontender and superficial.  There was no drainage, evidence of infection, edema, keloid and/or induration present.  No scarring alopecia, alopecia areata and/or hyperhidrosis was present.  

The Veteran treated her rash on the right arm with a cream, used a prescribed face wash and antibiotics.  She had no steroid treatment, all her medications were topical, except for the minocycline which was an oral medication.  Rash on the face consistent with acne, cysts on chest and back with some papules and pustules, scar between the buttock area, hidradenitis of right axilla and of groin area and scars on chest and back were diagnosed.  

In July 2005, the Veteran indicated that she had a rash over 100 percent of her face.

At the December 2006 VA examination, the Veteran reported eczema outbreaks every six weeks.  She had a groin rash with cystic lesions and intermittent outbreaks on her face, thigh and underarms at times.  She had symptoms of eczema, acne and hydradenitis.  She had no systemic symptoms.  Eczema and acne vulgaris were diagnosed.  

The Veteran complained of a painful rash on both thighs, bilateral inner thighs and abdomen on June 16, 2008.  She complained of painful lesions under the axilla and groin area of three days in May 2009.  

With respect to the period prior to October 23, 2008, painful scars of each leg and the abdomen would not translate into a rating in excess of 10 percent under former Diagnostic Code 7804.  However, as noted above, the rating criteria for evaluating skin disabilities were amended during the pendency of this appeal and the Veteran has requested consideration of her claim under both the old and new criteria.  

To warrant a rating higher than 10 percent disabling under DC 7806 (which remained unchanged during this appeal), the evidence must show dermatitis or eczema, affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during a past 12-month period.  

While the evidence clearly shows during this time frame that the Veteran had a skin disability which affected various parts of her body, the evidence is devoid of a showing of skin manifestations affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected during this period.  The Veteran complained of a rash over 100 percent of her face which was the most affected area during this period time.  However, it was related that a 100 percent of the Veteran's face was only 1/100th of the body.  When the evidence is considered as a whole, it is against a finding that the percentage requirements for the next higher evaluation were met during this period of time.  Furthermore, during this period of time the Veteran did not need systemic medication for her skin disability.  For the reasons stated, a higher rating based on the criteria set forth in DC 7806 is not warranted.  

The Board notes that eczema (DC 7806) may also be rated as disfigurement of the head, face, or neck (DC 7800) or as scarring (DCs 7801-7805), depending on the predominant disability.  38 C.F.R. § 4.118, DC 7806.  Under the old criteria, a higher rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; two or three characteristics of disfigurement (DC 7800); or for scars (other than head, face, or neck), in an area or areas exceeding 12 square inches (77 sq. cm.) that are deep or cause limited motion (DC 7801).  The remaining applicable diagnostic codes for rating the skin do not provide for a rating higher than 10 percent disabling.  

During this time frame, it was shown that the Veteran had an acne like rash which covered the whole face and affected the whole face.  She did not have any skin disabilities which affected the neck or head.  While she had skin manifestations of the face, the evidence is devoid of a showing of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features.  It is also noted that the Veteran does not assert and the evidence is devoid of a showing that she had any characteristics of disfigurement for purposes of evaluation under Diagnostic Code 7800.  Her skin manifestations were also less than 12 square inches and did not affect the function of any part or caused deep scarring or limitation of motion.  38 C.F.R. § 4.118, DC 7801.  Based on these findings, a higher evaluation under the old rating criteria is not warranted.

The Board has also considered a rating higher than 10 percent under the new rating criteria for this period of time.  In this regard, to warrant a higher evaluation the evidence must reflect visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement (DC 7800); a scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq cm) (DC 7801); or at least three or four scars that are unstable or painful (DC 7804).  The remaining applicable diagnostic codes for rating the skin do not provide for a rating higher than 10 percent disabling.  

As noted above, the evidence is against a finding of visible or palpable tissue loss and either gross distortion or asymmetry.  It is also noted that the Veteran does not assert and the evidence is devoid of a showing that she had any the characteristics of disfigurement for purposes of evaluation under Diagnostic Code 7800.  While she had scars of the head, face or neck, none of the scars were classified as nonlinear and/or were in an area or areas of at least 12 square inches to warrant a higher rating under Diagnostic Code 7801.  

However, in June 2008 the Veteran reported painful rash on both thighs, bilateral inner thighs and abdomen.  In May 2009, she reported painful lesions under the axilla and groin.  The Veteran's reports of painful scars of both thighs, bilateral inner thighs and abdomen, and lesions under the axilla and groin, satisfy the criteria for 30 percent rating under Diagnostic Code 7804.  In this regard, five or more scars that are painful were shown during this period of time.  The Veteran has presented competent and credible testimony in this regard.  Accordingly, the Board finds that the lay evidence reflects the symptoms required for a 30 percent, but not higher, rating between October 23, 2008, the effective date for the new criteria for skin disorders, and October 15, 2009.  See 38 C.F.R. § 4.118 (2011).  The Board, however, notes that the scars were deemed to be stable during examinations, and as such, an additional 10 percent is not warranted for unstable and painful scars.  38 C.F.R. § 4.118, DC 7804, note 2.  

Accordingly, a rating of 30 percent disabling for a skin disability to include eczema, acne and hydradenitis is warranted under the new criteria only for the period between October 23, 2008, and October 15, 2009.  Otherwise a rating higher than 10 percent for the period prior to October 16, 2009, is not warranted.

Skin disability after October 16, 2009

The Veteran also appeals the denial of a rating higher than 30 percent disabling for skin disability to include eczema, acne and hydradenitis after October 16, 2009.  

In the October 2009 VA examination, it was revealed that the Veteran had superficial and deep acneiform papules on the face.  In both axilla, upper thighs, inguinal folds and suprapubic area she had multiple scars and sinus tracts that were healed.  She had four active cysts in the left axilla ranging in size from 5mm to 12mm.  There were no active cysts in the right axilla but there were multiple areas of black macules/postinflammatory areas.  There were three active erythematous cysts some of which had overlying pustules in the suprapubic area under the abdominal pannus.  There were six active cysts on both upper inner thighs.  It was related that several of the sinus tracts were healed and there was a lot of hyperpigmented scarring ranging from 2 to 10 mm.  There were scattered hyperpigmented macules consistent with old lesions on the buttocks.  There was one active very small pustule on the right perineum.  Hidradenitis suppurativa was diagnosed.  Total body surface area involved with the cysts, scars and sinus tracts was 25 percent.  The examiner expressed that such was more likely than not related to her time in service.  There was no evidence of eczema on examination.  

In the August 2010 VA examination, the Veteran was examined for hidradenitis suppurativa.  Examination revealed superficial acne or chloracne of the face and neck that affected 40 percent or more of the area.  Other areas affected included bilateral axilla, abdomen, bilateral thigh, pubic are and bilateral inner thigh.  Percent of exposed areas (head, neck, face, hands) was greater than 40 percent and the percent of the total body area affected was greater than 40 percent.  There were several acne pustules distributed to the face and the chin area that was continuous.  The Veteran had several active scattered pustular type lesions under the breast, bilateral axilla, both upper inner thighs, inguinal folds and suprapubic area.  There was also multiple hyperpigmented scarring areas that have healed.  The examiner opined that the Veteran's hidradenitis suppurativa was at least as likely as not (50/50 probability) caused by or a result of service.  

The Veteran was afforded another VA examination in January 2012.  Hydradenitis suppurativa was diagnosed.  Examination revealed scarring was present and the condition was active with constant itching and exudate.  There were extensive lesions, estimated as more than 75 lesions in varying stages of development or resolution.  There was hyperpigmentation of affected axilla and all affected groin areas and small areas of scarring present but no gross disfigurement.  No systemic therapy was used in the last 12 months.  None of the skin conditions caused scarring or disfigurement of the head, face or neck.  There were also no systemic manifestations due to any skin diseases.  The Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  Infections of the skin covered less than 5 percent of total body area and there was no exposed area.  It was found that based on height and weight the total area affected was 1552 cm squared which converts to 0.1552 meters squared total body affected.  

The areas affected by region included: 
Right Axilla: 9 x 8 cm = 72 cm sq
Right Lateral Trunk: 20 x 6 cm = 120 cm sq
Right Breast:  7 x 6 cm = 42 cm sq
Left Axilla: 11 x 8 cm = 88 cm sq
Left Lateral Trunk: 20 x 6 cm = 120 cm sq
Left Breast: 4 x 4 cm = 16 cm sq
Abdomen: 9 x 6 cm = 54 cm sq
Right Inner/Superior Thigh: 20 x 20 cm = 400 cm sq
Left Inner/Superior Thigh: 20 x 17 cm = 340 cm sq
Perineum (vulva to perirectal region): 20 x 15 cm = 300 cm sq

In light of the evidence presented, the Board finds that a rating of 60 percent disabling is warranted for this period of time.  In this regard, when examined in August 2010 it was shown that the percent of exposed areas (head, neck, face, hands) was greater than 40 percent and the percent of the total body area affected was greater than 40 percent.  These findings justify a rating of 60 percent disabling under Diagnostic Code 7806.  The Board notes that the 60 percent rating is the maximum allowed rating under Diagnostic Code 7806. 

The Board has considered whether a rating higher than 60 percent disabling is warranted.  Diagnostic Code 7800 is only code that provides for a higher rating.  As noted above, consideration will be given under both the old and new criteria.  In this regard, in order to warrant a higher rating under DC 7800 under the old rating criteria the evidence must show visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  The new rating criteria provides for a higher rating when the evidence shows visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or six or more characteristics of disfigurement.  

While the Veteran had superficial and deep acneiform papules on the face in October 2009 and examination in August 2010 revealed superficial acne or chloracne of the face and neck that affected 40 percent or more of the area, visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features and/ or six or more characteristics of disfigurement were not shown in either examination.  It is also noted that the January 2012 examination found that none of the skin conditions caused scarring or disfigurement of the head, face or neck.  

The Veteran has presented competent and credible testimony regarding her disability.  However, neither the lay or medical evidence reflects that the requirements for a rating higher than 60 percent disabling are met.  Accordingly, a rating of 60 percent disabling and no more is warranted.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for her disability.  

Extraschedular consideration 

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the staged rating of 30 percent from October 23, 2008, to October 15, 2009, and 60 percent from October 16, 2009, squarely contemplate the claimant's level of disability during these time periods, as does the 10 percent rating prior thereto.

Moreover, the Board finds that the record reflects that the Veteran has not required frequent periods of hospitalization for his disability and there is no evidence of marked interference with her employment.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria, and the referral of the case for extra-schedular consideration is not in order.  There is also no indication that the Veteran claims that she is unemployable as a result of this service-connected disability and thus, the Board finds that an implied claim of TDIU has not been raised on this record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
















ORDER

Prior to October 16, 2009, a rating of 30 percent disabling for skin disability to include eczema, acne and hydradenitis for the period of October 23, 2008, to October 15, 2009, only, is granted, subject to the regulations and statutes governing the payment of monetary benefits.  

Effective from October 16, 2009, a rating of 60 percent, but not greater, for skin disability to include eczema, acne and hydradenitis is granted, subject to the regulations and statutes governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


